COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 MICHAEL MONROE BOWERS,                                        No. 08-13-00346-CV
                                               §
                             Appellant,                          Appeal from the
                                                §
 v.                                                             231st District Court
                                               §
 ANGELA GODBY BOWERS,                                        of Terrant County, Texas
                                                §
                             State.                           (TC# 231-485220-10)
                                                §

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time to file the brief until
                                           '
July 18, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Heather L. King, the Appellee’s Attorney, prepare

the Appellees brief and forward the same to this Court on or before July 18, 2014.

       IT IS SO ORDERED this 10th day of June, 2014.

                                             PER CURIAM
Before McClure, C.J., Rivera, and Rodriguez, JJ.